Case 1:21-cr-10018-PBS Document 25-1 Filed 02/11/21 Page 1 of 2

From: Gang Chen

To: Gang Chen

Subject: Mr. Wang, MOST

Date: Friday, February 26, 2016 11:10:31 AM
Attachments: smime.p7s

 

1. promote chinese collaboration

2. China places innovation (scientific) as key and core, not fashio, but because we must do it,
from historic trend as well from our stage

3. our economy is no.2, but from technology (structure of economy) and human resources, we
are far from no.2

4. we are paying big price in environment, not sustainable, as well as from labor cost

5. environment protection and development in same place, environment even higher, clean
energy if higher cost, reduce steel, cement. we must count on technology, cannot grow as past
6. communist 18th convention, scientific innovation placed at core. we realize not just
independent innovation; but also internationalize to plan for and facilitate. closed door
innovation does not work; innovation as driving force

7. MOST/goverment 3 focus; a) basic/fundamental and frontier research; b) difficulty and
challenging problems from industry/social, to elevate our industry, c) an ecosystem (law,
political, service, culture)

8. for applied: applied basic research, technological innovation, translation to
commercialization

9. for basic research, flexibility for scientist

10. two improvements: natural science and social science intersection (chinese philosophy),
we have too much separation between natural and social; ancient china: those who working
idealogical part regarded as role, mechanical lower; 2) for challenging, more valuable topics
for research; how to convert impossible into possible; more societal impacts, contribute more
for people’s well being,

I already learnt at the beginning

our emphasize in policy to combine two factors: how to enterpresizes into major players in
innovation, enterprises have more say and more input in scientific innovation; more incentive
how to incentivise mobilize people to innovate; we are totally differently from chaplin era

China international collaboration platform, naitonal science and technology cooperation
program, welcoming your faculty and students

how to promote MIT China collaboration, Embassador ZHang is here, we should work
together. we do share common grants for manny things; how to organize scattered activities
into a framework. If MIT share same thoughts with me, we can plan seriously

a. we can work together

Dr. Gang Chen

Carl Richard Soderberg Professor of Power Engineering
Department Head

Mechanical Engineering Department

Massachusetts Institute of Technology

77 Massachusetts Ave., 3-174

 
Case 1:21-cr-10018-PBS Document 25-1 Filed 02/11/21 Page 2 of 2

Cambridge, MA 02139
Tel: 617-253-3523

For Assistance, please contact
Keke Xu, Tel: 617-253-2201, kekex@mit.edu

News about MIT MechE

Web site: http://meche.mit.edu

YouTube: htto:/Awww. youtube. com/mitmeche
Facebook: hito:/Awww.facebook.com/mitmeche
Twitter: htto:/Avww.twitter.com/mitmeche

[-- S/MIME Signature, Name: "smime.p7s", Size: 1KB --]
